Beck, P. J.,
dissenting. While the instrument set forth above, upon which the plaintiff bases his claim to the equitable relief sought, is in form a deed of trust, conveying to the grantee a trust estate, nevertheless, when we look to the substance and effect of the instrument and when the estate actually conveyed to Benson is considered, the instrument is seen to be, in effect, one of bargain and sale, and amounts to a conveyance, upon a condition subsequent, to Benson for a consideration; that is, the payment of the charges put upon the property, which was to be made through a series of years; and it is to be inferred that such was the view taken of this deed when the opinion in the ease of Benson v. May, 149 Ga. 555 (101 S. E. 177), was rendered (though it does not seem that this particular question was raised for determination); and consequently a failure upon the part of Benson to pay the monthly installments due Trotti, the petitioner, made him primarily personally liable; and this appearing from the petition itself, it was competent for the other defendants, May, Smoak, and Burkett, to raise that question by demurrer.